[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT (#105)
The plaintiff's motion for summary judgment was filed with the court on March 9, 1993. The new amendment to the Practice Book 379 (please see attached copy), effective October 1, 1992, provides that "any party may move for summary judgment at any time, except that the party must obtain the court's permission to file a motion for summary judgment after the case has been placed on the assignment list or has been assigned for trial." Practice Book 379.
The present case was claimed for the trial list on March 4, 1993. The plaintiff failed to comply with Practice Book 379 in not obtaining the court's permission to file a motion for summary judgment.
The plaintiff's motion for summary judgment is not properly before the court at this time. Accordingly, the plaintiff's motion for summary judgment is denied, for the aforegoing reasons.
HIGGINS, J. CT Page 4576
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.]
CT Page 4578